UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) October 1, 2010 Charles & Colvard, Ltd. (Exact name of registrant as specified in its charter) North Carolina 000-23329 56-1928817 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 Perimeter Park Drive, Suite A Morrisville, North Carolina (Address of principal executive offices) (Zip Code) (919) 468-0399 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.02Termination of a Material Definitive Agreement. On October 1, 2010, Charles & Colvard, Ltd. (the “Company”) entered into a Compromise Agreement with Norstel AB (“Norstel”) in order to terminate the Exclusive Supply Agreement, dated February 14, 2005 (between the Company and Jesperator AB (now Norstel)), as amended April 8, 2008 (together, the “Supply Agreement”), for the supply of silicon carbide crystals by Norstel to the Company. The termination of the Supply Agreement is primarily due to the Company’s high current level of raw silicon carbide inventory and is effective as of October 1, 2010. The Compromise Agreement includes a release of all claims and rights of action that the parties may have against each other arising from or connected with the Supply Agreement and its termination. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Charles & Colvard, Ltd. October 6, 2010 By: /s/Timothy L. Krist Timothy L. Krist Chief Financial Officer
